—In an action, inter alia, for a judgment declaring that the nominations by the defendant New York State Right to Life Party of the defendants James M. Catterson, Leonard B. Austin, and Peter B. Skelos for the offices of Justice of the Supreme Court for the Tenth Judicial District was unconstitutional, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Mullen, J.), dated May 28, 1999, which granted the motion of the defendants James M. Catterson, Leonard B. Austin, and Peter B. Skelos to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that since the plaintiffs *519are not members of the defendant New York State Right to Life Party, they lack standing to challenge that party’s nominations of the respondents for the offices of Justice of the Supreme Court for the Tenth Judicial District (see, Matter of Stempel v Albany County Bd. of Elections, 60 NY2d 801, 803).
The plaintiffs’ remaining contentions are without merit. Joy, J. P., Altman, Goldstein and H. Miller, JJ., concur.